Citation Nr: 1507480	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability of the jaw, to include temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2005 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The jurisdiction of the case rests with the RO in Baltimore, Maryland.      

The Veteran testified before the undersigned in September 2013.  A transcript of that hearing has been associated with the claims file.   


FINDING OF FACT

The Veteran's TMJ is causally related to his in-service wisdom teeth extraction surgery.


CONCLUSION OF LAW

The criteria for service connection for TMJ have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Shedden element (1) has been met.  Specifically, Dr. L.T., the Veteran's private dentist, diagnosed him as having TMJ.  See April 2012 report.  

In terms of Shedden element (2), the Veteran's September 2005 and September 2009 in-service physical examinations do not show any jaw-related issues.  His service treatment records (STRs) are similarly absent any complaints, treatment, or diagnosis of TMJ or any jaw-related disorder.  However, the Veteran argues that his jaw disability is due to in-service wisdom teeth extraction surgery, and that he experiences jaw pain and popping, which started soon after the 2008 surgery.  In this regard, STRs show that he had three of his wisdom teeth removed in September 2008.  Such is sufficient to meet Shedden element (2).

As for the nexus criterion, there is a positive medical nexus opinion for the claim.  In an October 2013 opinion, which expanded on the April 2012 opinion, Dr. L.T. opined that it was highly likely that the Veteran's current TJM was caused by his jaw being placed under excessive stress during the in-service dental procedure when the jaw was open for an extended period of time.  The probative value of Dr. L.T.'s opinion is further advanced by the Veteran's competent and credible history of experiencing ongoing symptoms of jaw pain and popping since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board observes that the rationale of the October 2013 positive private opinion mentions two in-service dental procedures, while the Veteran stated that he underwent one surgery, and the STRs do not show any follow-up visits for jaw issues.  This somewhat lessens the probative value of the positive opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  As such, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a jaw disability, diagnosed as TMJ.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER


Entitlement to service connection for TMJ is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


